DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered.  Claims 1-5 and 7-14 remain pending. 

In response to the amendment filed on 07/02/2021, the term “image capture device”, as now recited in independent claims 1 and 9 (previously recited as “image capture unit”), is no longer interpreted by the examiner as invoking 35 USC 112f.  One of ordinary skill in the art, in light of the specification and the state of the art and the terminology in the art, would understand that the term “device”, when modified by “image capture”, is a structural term.  Applicant’s arguments filed with the amendment are convincing as follows:


    PNG
    media_image1.png
    548
    669
    media_image1.png
    Greyscale


	As noted previously, the “hair analysis unit” in claim 1 is further limited by sufficient structure in the form of a “deep neural network” and therefore does not invoke 35 USC 112f.

	As noted previously, the “display unit” in claim 1 does not invoke 35 USC 112f because the term “display” is a structural term. 



Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 contains a period before the end of the claim, after at term “Deep Capsule Network” at line 8.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 7, 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Charraud et al. (US 2019/0209077 A1) in view of:
Geron, “Introducing capsule networks”, O’Reilly, https://www.oreilly.com/content/introducing-capsule-networks/, Feb. 6, 2018, pp. 1-7, and  
Ramos et al., “Female Pattern Hair Loss: a clinical and pathophysiological review”, ABD:  Anais Brasileiros De Dermatologia, Official publication of the Brazilian Society of Dermatology, 2015 Jul-Aug, pp. 1-29, 
all art of record. 

Regarding claims 1 and 9, and using claim 1 as an example, Charraud discloses a hair analysis system (figures 1 and 4) comprising: 

a) an image capture device to capture an image at least of the top of the head of a user (figure 1, numeral 181; see:

    PNG
    media_image2.png
    124
    519
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    128
    524
    media_image3.png
    Greyscale

) and to send the image to a hair analysis unit (see:


    PNG
    media_image4.png
    397
    521
    media_image4.png
    Greyscale

); 
	wherein the image capture unit sends the image to a hair analysis unit by wired or wireless connection to the hair analysis unit (


    PNG
    media_image5.png
    463
    846
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    192
    464
    media_image6.png
    Greyscale

);


b) a hair analysis unit: to analyze the user's hair coverage and/or scalp coverage based on the image by using a 

    PNG
    media_image7.png
    688
    1217
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    632
    1181
    media_image8.png
    Greyscale




    PNG
    media_image9.png
    701
    578
    media_image9.png
    Greyscale

); 
	; and 



 

hair prediction based on the analyzed hair coverage and/or scalp coverage condition (


    PNG
    media_image10.png
    122
    522
    media_image10.png
    Greyscale




    PNG
    media_image11.png
    101
    540
    media_image11.png
    Greyscale

 );







c) a display unit to display the analysis result to the user (figure 1, 101; figure 4, 410; see:


    PNG
    media_image12.png
    112
    528
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    394
    457
    media_image13.png
    Greyscale





While Charraud discloses a trained neural network as described above to predict air coverage (

    PNG
    media_image10.png
    122
    522
    media_image10.png
    Greyscale

), Charraud does not teach, using a “deep” neural network that predicts user's hair coverage and/or scalp coverage “relative to a gender population”, and “wherein the deep neural network is a Deep Capsule Network”.   The remainder of the struck-through limitations above are not required of the reference because they are alternative limitations which follow the claim element of “wherein the analysis result is at least one of the followings:”

	Geron teaches Deep Capsule Networks ( 


    PNG
    media_image14.png
    252
    850
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    183
    976
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    228
    1006
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    273
    1023
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    536
    828
    media_image18.png
    Greyscale


    PNG
    media_image19.png
    179
    1110
    media_image19.png
    Greyscale

).

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to utilize, as the machine learning model suggested by Charraud (see Charraud:

    PNG
    media_image10.png
    122
    522
    media_image10.png
    Greyscale

), the Deep Capsule Network taught by Geron, for the following motivating reasons stated directly in the Geron reference.  

	First, performance and results over traditional deep CNNs:


    PNG
    media_image20.png
    162
    987
    media_image20.png
    Greyscale


	Second, the ability to learn relationships during training, resulting in less noise and a more useful propagating signal during operation:


    PNG
    media_image21.png
    194
    1002
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    224
    1013
    media_image22.png
    Greyscale


Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Charraud, while the teaching of Geron continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  

	Charraud as modified by Geron teaches a trained Deep Capsule Network as described above to predict hair coverage.  See Charraud:


    PNG
    media_image23.png
    173
    460
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    500
    470
    media_image24.png
    Greyscale


Charraud/Geron does not teach predicting user's hair coverage and/or scalp coverage “relative to a gender population”.   

	Ramos teaches that male and female pattern baldness patters are different, and the progressions of baldness are different depending upon gender (


    PNG
    media_image25.png
    817
    705
    media_image25.png
    Greyscale





    PNG
    media_image26.png
    511
    697
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    961
    687
    media_image27.png
    Greyscale



It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to modify the Deep Capsule Network training of Charraud/Geron for the prediction of future hair loss, to be “relative to gender population” as taught by Ramos.  That is, the training images of Charraud/Geron should include separate male and female training images, given that the progression of pattern baldness and the types of patterns are different for men and women as taught by Ramos, and one of ordinary skill in the art would be motivated to train the predictive deep network of Charraud/Geron accordingly so that the predictions are more accurate, relative to male or female patients, as is clearly evident from the teaching of Ramos. 

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of Charraud/Geron, while the teaching of Ramos continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  






Regarding claim 5, the system of claim 1, wherein the system using a Convolutional Neural Network (met by the Charraud/Geron/Ramos combination:  Geron’s Deep Capsule Network utilizes convolutional neural networks:  Geron:


    PNG
    media_image28.png
    320
    1021
    media_image28.png
    Greyscale

).

Regarding claims 7 and 13, and using claim 7 as an example, wherein the display showing the hair product recommendation and/or hair product usage recommendation, also shows an option for the user to purchase the product (claim 7 further limits an alternative limitation not required of the Charraud/Geron/Ramos combination, given that Charraud/Geron/Ramos combination teaches the alternative element of a “hair prediction” in claim 1, and therefore not required to the alternative limitations of “product recommendation” or “usage recommendation”).

Regarding claims 8 and 14, and using claim 8 as an example, wherein the hair coverage and/or scalp coverage to be analyzed is at least one of the followings: hair and/or scalp coverage, scalp area, hair amount, hair thickness amount, hair partition and combinations thereof (Charraud of the Charraud/Geron/Ramos combination teaches hair amount, and hair coverage:

    PNG
    media_image29.png
    295
    471
    media_image29.png
    Greyscale

).


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Charraud et al. (US 2019/0209077 A1) in view of:
Geron, “Introducing capsule networks”, O’Reilly, https://www.oreilly.com/content/introducing-capsule-networks/, Feb. 6, 2018, pp. 1-7, and  
Ramos et al., “Female Pattern Hair Loss: a clinical and pathophysiological review”, ABD:  Anais Brasileiros De Dermatologia, Official publication of the Brazilian Society of Dermatology, 2015 Jul-Aug, pp. 1-29, as applied to claims 1 and 9 above, and further in view of
Jain et al. (US 2018/0253866 A1),
all art of record.

claims 2 and 10, and using claim 2 as an example, the Charraud/Geron/Ramos combination as applied to claim 1 does not teach, “wherein the deep neural network is trained on class labels acquired by crowd sourcing”. 

	Charraud does teach training the neural network using images of “scalps and hair having various densities … for a particular hair density category … average hair density, thin hair density, or thick hair density” for example.   See paragraph 0073:


    PNG
    media_image30.png
    278
    474
    media_image30.png
    Greyscale


. 

	Jain teaches the concept of using crowd sourcing to label training images for a neural network (


    PNG
    media_image31.png
    365
    847
    media_image31.png
    Greyscale

). 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to provide the labelled training images required by Charraud as described above, by using crowd sourcing to label the training images as is taught by Jain, with motivation coming from Jain:


    PNG
    media_image32.png
    111
    834
    media_image32.png
    Greyscale



Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without .  

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Charraud et al. (US 2019/0209077 A1) in view of:
Geron, “Introducing capsule networks”, O’Reilly, https://www.oreilly.com/content/introducing-capsule-networks/, Feb. 6, 2018, pp. 1-7, and  
Ramos et al., “Female Pattern Hair Loss: a clinical and pathophysiological review”, ABD:  Anais Brasileiros De Dermatologia, Official publication of the Brazilian Society of Dermatology, 2015 Jul-Aug, pp. 1-29, as applied to claims 1 and 9 above, and further in view of
Abramowitz (US 2017/0004558 A1), 
all art of record.

Regarding claims 3 and 11, the Charraud/Geron/Ramos combination as applied to claim 1 does not teach, “wherein the system further comprises a Q&A user interface unit to provide a question for the user at the user interface; to receive an answer from the user; and to send the answer to the analysis unit”, and regarding claims 4 and 12, does not teach, “wherein the answer is utilized for providing the analysis result.”

Abramowitz teaches “a Q&A user interface unit to provide a question for the user at the user interface; to receive an answer from the user” (see figures 6B and 6C); and to send the answer to the 

It would have been obvious (before the effective filing date of the claimed invention) or (at the time the invention was made) to one of ordinary skill in the art to include, as part of the Charraud/Geron/Ramos combination, a Q&A user interface as taught by Abramowitz, in order to provide the user of the Charraud/Geron/Ramos combination with product recommendations at taught by Abramowitz, which would commend itself to one of ordinary skill in the art to the Charraud/Geron/Ramos combination because, given that the user of Charraud/Geron/Ramos is already concerned about hair care, any products that would alleviate hair loss or that would assist in concealing hair loss would be of assistance.  

Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and/or programming techniques, without changing a “fundamental” operating principle of the Charraud/Geron/Ramos combination, while the teaching of Abramowitz continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result described in the previous paragraph above.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.  




Response to Arguments
Applicant's arguments filed on 07/02/2021 have been fully considered but they are not persuasive.   The grounds of rejection for independent claims 1 and 9 has been changed to address the addition of a Deep Capsule Network to these claims.  Refer to the examiner’s rejection under 35 USC 103 above, which renders applicant’s arguments moot.  Applicant’s arguments regarding the dependent claims rely on the same reasons as the independent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665